DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered and they are persuasive as it pertains to the rejections under 101 and 112. Accordingly, the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 have been withdrawn. With that being said, Applicant’s arguments filed 12/10/2021 are not persuasive as to the rejections under 102 and 103 rejection.
Applicant argues that the prior art reference of Takayuki fails to disclose or suggest the relationship between items in claim one. See pg. 11 of Applicant’s Remarks submitted on 12/10/2021(detailing that the prior art reference of Takayuki does not show dependency in relation to claim 1’s limitation where (i) a current observation depends only on latest hidden units and all previous observations). Examiner respectfully disagrees. 
In the Office Action dated 09/15/2021, Examiner cited to page two, section two of Takayuki which among other things details the following in regards to the Boltzmann machine in figure one:
The Boltzmann machine in Figure 1 has bias parameter b and weight parameter (U, V,W, Z). Let             
                θ
                ≡
            
         (V, W,  b) be the parameters connected to visible units x[t] (from the units in the past, x[s] or h[s] for s < t) and             
                ϕ
                ≡
            
         (U, Z).The energy of this Boltzmann machine is given as follows: …            
                
                    
                        E
                    
                    
                        θ
                    
                
                
                    
                        
                            
                                x
                            
                            
                                
                                    
                                        t
                                    
                                
                            
                        
                    
                
                
                    
                        x
                    
                    
                        [
                        <
                        t
                        ]
                    
                
                ,
                 
                
                    
                        h
                    
                    
                        [
                        <
                        t
                        ]
                    
                
                )
            
        ….

Among other aspects of Takayuki in section two, the dependency relationship is clearly apparent by the energy term of             
                
                    
                        E
                    
                    
                        θ
                    
                
                
                    
                        
                            
                                x
                            
                            
                                
                                    
                                        t
                                    
                                
                            
                        
                    
                
                
                    
                        x
                    
                    
                        [
                        <
                        t
                        ]
                    
                
                ,
                 
                
                    
                        h
                    
                    
                        [
                        <
                        t
                        ]
                    
                
                )
            
         in which the visible units x[t]  represents the claim limitation of  a current observation, the conditional operator | represents the claim limitation of depends only on, the past hidden units             
                
                    
                        h
                    
                    
                        [
                        <
                        t
                        ]
                    
                
            
         represents the claim limitation of latest hidden unit, and the past visible units             
                
                    
                        x
                    
                    
                        [
                        <
                        t
                        ]
                    
                
            
         represents the claim limitation of all previous observations. Accordingly, Takayuki teaches the dependency relationship in regards to the claim 1 limitation. 
Furthermore, in regards to Applicant’s argument that the prior art of Takayuki does not teach the independence relationship in relation to the claim recitation of (ii) the latest hidden units depend on all the previous observations while being independent of older hidden units subsequent to the latest hidden units, Applicant’s argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in this argument. 
Applicant argues that the prior art reference of Takayuki fails to disclose or suggest at least optimizing, by the processor device, the objective function in polynomial time with respect to the limited connections using a stochastic Gradient Descent algorithm applied to the gradients to provide a trained DyDM as recited in independent claim 1. See pg. 12 of Applicant’s Remarks submitted on 12/10/2021. Examiner respectfully disagrees.
As MPEP§ 2111 details, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard by detailing the following:  The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art(emphasis added). In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."(Emphasis added); 37 CFR 1.75(d)(1); See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
With this standard in mind, Applicant’s specification references optimizing the objective function in polynomial time in relation to the Stochastic Gradient Descent algorithm. See e.g.,  paragraphs [0007, 0008, and 0009] of Applicant’s Specification submitted on 10/11/2018.  In the Office Action dated 09/15/2021, Examiner cited to page six of Takayuki which detailed the following in regards to training a DyBM with hidden units: “The learning rate is adjusted according to AdaGrad…where [] the initial learning rate is optimized…Throughout the experiments, we set the decay rate of the eligibility traces in [equation] (6) to zero:            
                
                    
                        α
                    
                    
                        
                            
                                t
                                -
                                1
                            
                        
                    
                
                =
                
                    
                        x
                    
                    
                        
                            
                                t
                                -
                                d
                            
                        
                    
                
            
         and             
                
                    
                        β
                    
                    
                        
                            
                                t
                                -
                                1
                            
                        
                    
                
                =
                
                    
                        h
                    
                    
                        [
                        t
                        -
                        d
                        ]
                    
                
            
        .” AdaGrad is a variant of the Stochastic Gradient Descent algorithm, and has been found to greatly improve the robustness of Stochastic Gradient Descent.1 Accordingly, in view of the broadest reasonable interpretation of the claims, in light of the specification, Takayuki discloses or suggests at least optimizing, by the processor device, the objective function in polynomial time with respect to the limited connections using a stochastic Gradient Descent algorithm applied to the gradients to provide a trained DyDM.
Applicant argues that the prior art reference of Potlapally does not teach or suggest all of the limitations recited in claims 8, 18, and 20 since Applicant argues that claims 8, 18, and 20 relate  component failure) and not after the fact. Thus, Applicant argues that Potlapally teaches away from the limitations in claim 8, 18 and 20. See pg. 13 of Applicant’s Remarks submitted on 12/10/2021. Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., before a part fails) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.(Emphasis added); See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 103 by Takayuki, et al. "Bidirectional learning for time-series models with hidden units." International Conference on Machine Learning. PMLR (August, 9, 2017)(“Takayuki”) in view of Osogami T. Boltzmann machines for time-series. arXiv preprint arXiv:1708.06004. 2017 Aug 20(“Osogami”). 
imposing, by a processor device(Takayuki, pg. 5, right-column, “The experiments are carried out with a Python implementation on workstations having 48-64 GB memory and 2.6-4.0 GHz CPU.”), limited connections in the DyBM where (i) a current observation depends only on latest hidden units and all previous observations(Takayuki, pg.2, right-column, sec. 2 DyBM with Hidden Units, “Each layer corresponds to a time             
                t
                -
                δ
            
         for             
                0
                ≤
                δ
                ≤
                T
            
        . Each layer has two parts, hidden and visible. The visible part             
                
                    
                        x
                    
                    
                        [
                        t
                        -
                        δ
                        ]
                    
                
            
          at the             
                δ
            
        -th layer represents the values of the timeseries at time             
                t
                -
                δ
            
        …Here, units within each layer do not have connections to each other. We let             
                
                    
                        x
                    
                    
                        [
                        <
                        t
                        ]
                    
                
                ≡
                
                    
                        
                            
                                (
                                x
                            
                            
                                
                                    
                                        s
                                    
                                
                            
                        
                        )
                    
                    
                        t
                        -
                        T
                         
                        ≤
                        s
                        <
                        t
                    
                
            
        .” Note: It is being interpreted that             
                 
                
                    
                        x
                    
                    
                        [
                        t
                        -
                        δ
                        ]
                    
                
                 
            
        represents the limitation of: the current observation when             
                δ
            
        =0,               
                
                    
                        x
                    
                    
                        [
                        <
                        t
                        ]
                    
                
            
         represents the limitation of: all previous observations);computing, by the processor device, gradients of an objective function of the DyBM(Takayuki, pg. 4, left-column, “We seek to maximize the log likelihood of a given x by maximizing a lower bound given by Jensen’s inequality…The gradient of the lower bound with             
                θ
            
         is:             
                
                    
                        ∇
                    
                    
                        θ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        ∑
                        
                            t
                            =
                            l
                        
                        
                            u
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            h
                                        
                                        ~
                                    
                                    [
                                    <
                                    t
                                    ]
                                
                            
                            
                                
                                    
                                        p
                                    
                                    
                                        ϕ
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        ∇
                                    
                                    
                                        θ
                                    
                                
                                
                                    
                                        log
                                    
                                    ⁡
                                    
                                        
                                            
                                                p
                                            
                                            
                                                θ
                                            
                                        
                                        (
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        |
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                         
                                        )
                                    
                                
                            
                        
                    
                
            
         & see also Takayuki, pg. 4, right-column, “Now we take the gradient of              
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
            
         with respect to             
                ϕ
            
        :             
                
                    
                        ∇
                    
                    
                        ϕ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        ∑
                        
                            t
                            =
                            l
                        
                        
                            u
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            h
                                        
                                        ~
                                    
                                    [
                                    <
                                    t
                                    ]
                                
                            
                            
                                ∇
                                
                                    
                                        p
                                    
                                    
                                        ϕ
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        log
                                    
                                    ⁡
                                    
                                        
                                            
                                                p
                                            
                                            
                                                θ
                                            
                                        
                                        (
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        |
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                         
                                        )
                                    
                                
                            
                        
                    
                
                .
            
        ”) Note:  It is being interpreted that             
                
                    
                        ∇
                    
                    
                        θ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
            
         and             
                
                    
                        ∇
                    
                    
                        ϕ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
            
         represent the limitation of: gradients of an objective function); and optimizing, by the processor device, the objective function in polynomial time with respect to the limited connections using a stochastic Gradient Descent algorithm applied to the gradients to provide a trained DyBM(Takayuki, pg. 6,  The learning rate is adjusted according to AdaGrad…where [] the initial learning rate is optimized…Throughout the experiments, we set the decay rate of the eligibility traces in [equation] (6) to zero:            
                
                    
                        α
                    
                    
                        
                            
                                t
                                -
                                1
                            
                        
                    
                
                =
                
                    
                        x
                    
                    
                        
                            
                                t
                                -
                                d
                            
                        
                    
                
            
         and             
                
                    
                        β
                    
                    
                        
                            
                                t
                                -
                                1
                            
                        
                    
                
                =
                
                    
                        h
                    
                    
                        [
                        t
                        -
                        d
                        ]
                    
                
            
        . The delay d and the number of hidden units are varied for each dataset.” Note: It is being interpreted that using AdaGrad to optimize stochastic gradient descent represents the limitation of: optimizing the objective function in polynomial time using a stochastic Gradient Descent algorithm applied to the gradients).
	Takayuki does not teach: and (ii) the latest hidden units depend on all the previous observations while being independent of older hidden units subsequent to the latest hidden units. 
	However, Osogami teaches and (ii) the latest hidden units depend on all the previous observations while being independent of older hidden units subsequent to the latest hidden units(Osogami, pgs. 6-7, fig. 3b, “Namely, the values at each time t is conditionally independent of the values after time t given the values at and before time t. In particular, the distribution of the hidden values at time t is completely determined by the visible values up to time t. The distribution of the hidden values before time t can thus be considered as input when we use the TRBM to define the conditional distribution of the values at time t (see Figure 3b). Furthermore, …the expected values…are used for the hidden values. Then the input hidden units in Figure 3b             
                
                    
                        P
                    
                    
                        θ
                    
                
                
                    
                        
                            
                                h
                            
                            
                                
                                    
                                        t
                                    
                                
                            
                        
                    
                    
                        
                            
                                x
                            
                            
                                
                                    
                                        0
                                        ,
                                         
                                        t
                                        -
                                        1
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                P
                            
                            
                                θ
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        
                                            
                                                t
                                            
                                        
                                    
                                
                                ,
                                 
                                
                                    
                                        h
                                    
                                    
                                        
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                x
                            
                            
                                [
                                t
                                -
                                D
                                ,
                                 
                                t
                                -
                                1
                                ]
                            
                        
                        ,
                         
                        
                            
                                r
                            
                            
                                [
                                t
                                -
                                D
                                ,
                                 
                                t
                                -
                                1
                                ]
                            
                        
                        )
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                ~
                                            
                                        
                                        
                                            [
                                            t
                                            ]
                                        
                                    
                                
                            
                            
                                
                                    
                                        P
                                    
                                    
                                        θ
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    ~
                                                
                                            
                                            
                                                [
                                                t
                                                ]
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        x
                                    
                                    
                                        [
                                        t
                                        -
                                        D
                                        ,
                                         
                                        t
                                        -
                                        1
                                        ]
                                    
                                
                                ,
                                 
                                
                                    
                                        r
                                    
                                    
                                        [
                                        t
                                        -
                                        D
                                        ,
                                         
                                        t
                                        -
                                        1
                                        ]
                                    
                                
                                )
                            
                        
                    
                
            
         .” Osogami teaches: furthermore, the expected values are used for the hidden values. Then the input hidden units in Figure 3b takes real values in [0, 1] that are completely determined by the visible values before time t such that the conditional distribution is defined as             
                
                    
                        P
                    
                    
                        θ
                    
                
                
                    
                        
                            
                                h
                            
                            
                                
                                    
                                        t
                                    
                                
                            
                        
                    
                    
                        
                            
                                x
                            
                            
                                
                                    
                                        0
                                        ,
                                         
                                        t
                                        -
                                        1
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                P
                            
                            
                                θ
                            
                        
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        
                                            
                                                t
                                            
                                        
                                    
                                
                                ,
                                 
                                
                                    
                                        h
                                    
                                    
                                        
                                            
                                                t
                                            
                                        
                                    
                                
                            
                        
                        
                            
                                x
                            
                            
                                [
                                t
                                -
                                D
                                ,
                                 
                                t
                                -
                                1
                                ]
                            
                        
                        ,
                         
                        
                            
                                r
                            
                            
                                [
                                t
                                -
                                D
                                ,
                                 
                                t
                                -
                                1
                                ]
                            
                        
                        )
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                ~
                                            
                                        
                                        
                                            [
                                            t
                                            ]
                                        
                                    
                                
                            
                            
                                
                                    
                                        P
                                    
                                    
                                        θ
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    ~
                                                
                                            
                                            
                                                [
                                                t
                                                ]
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                h
                                            
                                            
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        x
                                    
                                    
                                        [
                                        t
                                        -
                                        D
                                        ,
                                         
                                        t
                                        -
                                        1
                                        ]
                                    
                                
                                ,
                                 
                                
                                    
                                        r
                                    
                                    
                                        [
                                        t
                                        -
                                        D
                                        ,
                                         
                                        t
                                        -
                                        1
                                        ]
                                    
                                
                                )
                            
                        
                    
                
            
          (i.e. the latest hidden units depend on all the previous observations while being independent of older hidden units subsequent to the latest hidden units)).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Takayuki’s method in view of Osogami the motivation to do so would be to combine the best attributes of a temporal restricted Boltzmann machine with a dynamic Boltzmann machine to create a better time-series model (Osogami, pg. 29, “The use of Boltzmann machines is only one approach to modeling and learning time-series. Popular time-series models include but not limited to recurrent neural networks…long short term memory…autoregressive models, and hidden Markov models. As we have seen some of the examples, the best time-series model for a particular application might be obtained by appropriately combining some of existing time-series models.”)
Regarding claim 2, Takayuki in view of Osogami teaches the computer-implemented method of claim 1, wherein said computing step computes the gradients of the objective function in a polynomial time(Takayuki, pg. 6,  The learning rate is adjusted according to AdaGrad…where [] the initial learning rate is optimized…Throughout the experiments, we set the decay rate of the eligibility traces in [equation] (6) to zero:            
                
                    
                        α
                    
                    
                        
                            
                                t
                                -
                                1
                            
                        
                    
                
                =
                
                    
                        x
                    
                    
                        
                            
                                t
                                -
                                d
                            
                        
                    
                
            
         and             
                
                    
                        β
                    
                    
                        
                            
                                t
                                -
                                1
                            
                        
                    
                
                =
                
                    
                        h
                    
                    
                        [
                        t
                        -
                        d
                        ]
                    
                
            
        . The delay d and the number of hidden units are varied for each dataset.”).
wherein said computing step uses an exact, non-estimated gradient calculation technique to calculate the gradients(Takayuki, pg. 4, left-column, “Therefore, the learning rule for             
                θ
            
         [is]: b ← b + η (x[t] −(X[t])θ )T (18) W[d] ← W[d] + η α[t−1] (x[t] −(X[t])θ )T   (19) V[d] ← V[d] + η β[t−1] (x[t] − (X[t])θ )T (20) W[δ] ← W[δ] + η x[t−δ] (x[t] − (X[t])θ )T (21) V[δ] ← V[δ] + η h[t−δ] (x[t] − (X[t])θ )T (22)  for 1 ≤ δ < d, where  (X[t])θ  denotes the expected values of x[t]  with respect to pθ in equation (7). Note: It is being interpreted that the calculation of b, W[d], V[d], W[δ], V[δ] represents the limitation of: uses an exact, non-estimated gradient calculation technique to calculate the gradients).               
Regarding claim 4, Takayuki in view of Osogami teaches the computer-implemented method of claim 1, wherein said imposing step comprises unidirectionally training the DyBM(Takayuki, pg. 4, left-column, “We seek to maximize the log likelihood of a given x by maximizing a lower bound given by Jensen’s inequality…The gradient of the lower bound with respect to             
                θ
            
         is:             
                
                    
                        ∇
                    
                    
                        θ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        ∑
                        
                            t
                            =
                            l
                        
                        
                            u
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            h
                                        
                                        ~
                                    
                                    [
                                    <
                                    t
                                    ]
                                
                            
                            
                                
                                    
                                        p
                                    
                                    
                                        ϕ
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        ∇
                                    
                                    
                                        θ
                                    
                                
                                
                                    
                                        log
                                    
                                    ⁡
                                    
                                        
                                            
                                                p
                                            
                                            
                                                θ
                                            
                                        
                                        (
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        |
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                         
                                        )
                                    
                                
                            
                        
                    
                
            
         & see also Takayuki, pg. 4, right-column, “Now we take the gradient of              
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
            
         with respect to             
                ϕ
            
        :             
                
                    
                        ∇
                    
                    
                        ϕ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        ∑
                        
                            t
                            =
                            l
                        
                        
                            u
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            h
                                        
                                        ~
                                    
                                    [
                                    <
                                    t
                                    ]
                                
                            
                            
                                ∇
                                
                                    
                                        p
                                    
                                    
                                        ϕ
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        log
                                    
                                    ⁡
                                    
                                        
                                            
                                                p
                                            
                                            
                                                θ
                                            
                                        
                                        (
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        |
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                         
                                        )
                                    
                                
                            
                        
                    
                
                .
            
        ” & see also Takayuki, pg. 3, fig.1 details training a DyBM with hidden units in a forward manner Note:  It is being interpreted that computing             
                
                    
                        ∇
                    
                    
                        θ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
            
         and             
                
                    
                        ∇
                    
                    
                        ϕ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
            
         in the forward direction for a DyBM with hidden units  represents the limitation of: unidirectionally training the DyBM).
Regarding claim 5, Takayuki in view of Osogami teaches the computer-implemented method of claim 4, wherein previous training data is discarded and unused for subsequent training(Takayuki, pg. 4, right-column, “First, although [equation](26) can be approximately computed using sampled hidden values             
                
                    
                        
                            
                                h
                            
                            ~
                        
                    
                    
                        
                            
                                <
                                t
                            
                        
                    
                
            
         in the same way as [equation] (16), the samples cannot be reused after updating              
                ϕ
            
         because it was sampled from the distribution with the previous parameter.” Note: It is being interpreted that training samples that cannot be reused after updating             
                ϕ
            
         represents the limitation of: previous training data is discarded and unused for subsequent training).
Regarding claim 6, Takayuki in view of Osogami teaches the computer-implemented method of claim 1, wherein the latest units are employed as a non-linear transformation of the previous observations(Takayuki, pg. 5-6, left-column, sec. 5.1 Specific Learning Algorithms to Evaluate,  “[V]isible units are Gaussian and give predictions by [equation] (5) with x[t] omitted… To reduce the variability in the experiments, we use the expected value for the output of a hidden unit instead of sampling a binary value. By the law of large numbers, the use of expected value corresponds to having an infinitely many binary hidden units that are conditionally independent and identically distributed (i.i.d.) given the internal state of the DyBM.” Note: It is being interpreted that the expected value for the output of a hidden unit represents the limitation of: the latest units are employed as a non-linear transformation of the previous observations).
Regarding claim 7, Takayuki in view of Osogami teaches the computer-implemented method of claim 1, wherein the objective function is configured to maximize a log likelihood of a hidden vector being activated given an input vector (Takayuki, pg. 4, left-column, “We seek to maximize the log likelihood of a given x by maximizing a lower bound given by Jensen’s inequality … The gradient of the lower bound with respect to             
                θ
            
         is:            
                
                    
                        ∇
                    
                    
                        θ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        ∑
                        
                            t
                            =
                            l
                        
                        
                            u
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            h
                                        
                                        ~
                                    
                                    [
                                    <
                                    t
                                    ]
                                
                            
                            
                                
                                    
                                        p
                                    
                                    
                                        ϕ
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        ∇
                                    
                                    
                                        θ
                                    
                                
                                
                                    
                                        log
                                    
                                    ⁡
                                    
                                        
                                            
                                                p
                                            
                                            
                                                θ
                                            
                                        
                                        (
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        |
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                         
                                        )
                                    
                                
                            
                        
                    
                
            
         & see also Takayuki, pg. 4, right-            
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
            
         with respect to             
                ϕ
            
        :             
                
                    
                        ∇
                    
                    
                        ϕ
                    
                
                
                    
                        L
                    
                    
                        θ
                        ,
                        ϕ
                    
                
                
                    
                        x
                    
                
                =
                
                    
                        ∑
                        
                            t
                            =
                            l
                        
                        
                            u
                        
                    
                    
                        
                            
                                ∑
                                
                                    
                                        
                                            h
                                        
                                        ~
                                    
                                    [
                                    <
                                    t
                                    ]
                                
                            
                            
                                ∇
                                
                                    
                                        p
                                    
                                    
                                        ϕ
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                        -
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        log
                                    
                                    ⁡
                                    
                                        
                                            
                                                p
                                            
                                            
                                                θ
                                            
                                        
                                        (
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        |
                                        
                                            
                                                x
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                        
                                            
                                                
                                                    
                                                        h
                                                    
                                                    ~
                                                
                                            
                                            
                                                
                                                    
                                                        <
                                                        t
                                                    
                                                
                                            
                                        
                                         
                                        )
                                    
                                
                            
                        
                    
                
            
        .” Note: It is being interpreted that             
                
                    
                        p
                    
                    
                        ϕ
                    
                
                
                    
                        
                            
                                
                                    
                                        h
                                    
                                    ~
                                
                            
                            
                                
                                    
                                        <
                                        t
                                    
                                
                            
                        
                    
                    
                        
                            
                                x
                            
                            
                                
                                    
                                        <
                                        t
                                        -
                                        1
                                    
                                
                            
                        
                    
                
            
         represents the limitation of: maximize a log likelihood of a hidden vector being activated given an input vector).
Regarding claim 8, Takayuki in view of Osogami teaches the computer-implemented method of claim 7, wherein the objective function corresponds to a lower bound of the log-likelihood(Takayuki, pg. 4, left-column, “We seek to maximize the log likelihood of a given x by maximizing a lower bound given by Jensen’s inequality.” Note: It is being interpreted that a lower bound given by Jensen’s inequality represents the limitation of: a lower bound of the log-likelihood).
Referring to independent claims 10 and 19, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 11-17, they are rejected on the same basis as dependent claims 2-8 since they are analogous claims. 
Claim 9, 18, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takayuki, et al. "Bidirectional learning for time-series models with hidden units." International Conference on Machine Learning. PMLR (July, 2017)(“Takayuki”) in view of Osogami T. Boltzmann machines for time-series. arXiv preprint arXiv:1708.06004. 2017 Aug 20(“Osogami”) and in view of Potlapally et al. US 2018/0173579 Al(“Potlapally”). 
Regarding claims 9 Takayuki in view of Osogami teaches the computer-implemented method of claim 1, wherein the DyBM is incorporated into a computer processing device (Takayuki, pg. 5, right-column, “The experiments are carried out with a Python implementation on workstations having 48-64 GB memory and 2.6-4.0 GHz CPU.”). 

However Potlapally teaches: to predict an impending component failure therein(Potlapally, para. 0021, “As mentioned, various physical and/or virtual components such as hardware performance counters, hardware sensors, virtual counters and/or sensors, etc. may be used according to techniques described herein to identify, predict, and/or respond to various forms of anomalous behavior; for example… impending hardware failure (e.g., hard drive failures, corrupted memory components, network interface errors, etc.”), and the method further comprises maintaining processing continuity of the computer processing device by bypassing a component associated with the failure and enabling a replacement component in place of the component associated with the failure(Potlapally, para. 0040, “[R]emedial action may be initiated at the host computing device as a result of determining the existence of potential anomalous behavior. Remedial action may comprise various actions, such as: causing one or more diagnostic tests to be performed, such as more expensive tests or techniques operable to confirm or ameliorate various types of anomalous behavior, modifying a hardware component replacement schedule, suspending workloads running on various instances of the host computing device, isolating one or more instances of the host computing device, generating alarms, alerts, notifications, etc. for users, administrators, etc., migrating data, increasing counter value sampling rates/intervals, and the like.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the

various types of anomalous behavior (e.g., comparing the received counter values to the hardware counter data such as patterns and/or signatures and generating statistics describing
the likelihood of anomalous behavior, etc.), anomalous behavior may be identified and remedial actions taken in response. In various embodiments, the detection of anomalous behavior may be performed without having to access data and/or workloads associated with customers of the
multi-tenant computing environment.”).    
Referring to dependent claims18 and 20, they are rejected on the same basis as dependent claims 9 since they are analogous claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sebastian Ruder. (2020, March 20). An overview of gradient descent optimization algorithms. Sebastian Ruder. Retrieved March 23, 2022, from https://ruder.io/optimizing-gradient-descent/index.html#fn10